DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 30 are currently pending.
The abstract submitted on 03/29/2021 is accepted.
The oath submitted on 05/14/2021 is accepted.
The drawings submitted on 03/29/2021 are accepted.
No IDS submitted has been submitted.
No foreign priority has been claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20220256519 A1) in view of Shi et al. (US 20210392530 A1).

Regarding claim 1, Jeon et al. discloses a user equipment (UE) (Jeon et al., FIG. 3, UE 116) for wireless communication (Jeon et al., [0206] in joint communication and radar sensing, a UE is able to perform downlink/uplink/sidelink communication and also perform radar sensing), comprising: a memory (Jeon et al., FIG. 3, memory 311); and one or more processors (Jeon et al., FIG. 3, processor 307), coupled to the memory, configured to: 
receive a measurement configuration (Jeon et al., [0213] the UE can be configured or indicated with various time/frequency resource allocation methods for communication and sensing) that is associated with a common measurement object or a common resource pool (Jeon et al., [0233] the UE can be configured with a list of up to M TCI-State configurations within the higher layer parameter PDSCH-Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability maxNumberConfiguredTCIstatesPerCC, in relation to [0411] separate resource can refer to non-overlapping or fully orthogonal resource allocation between radar sensing and communications) for at least two of cross-link interference (CLI) measurements (Jeon et al., [0209] a unified design can achieve coordination between BS-UE for uninterrupted communication, and UE-UE to minimize the impact of interference due to sensing; [0256] to mitigate Cross Link Interference (CLI), gNBs can exchange and coordinate their intended TDD DL-UL configurations over Xn and F1 interfaces and the victim UEs can be configured to perform CLI measurements), self-interference (SI) measurements (Jeon et al., [0208] time/frequency/sequence/spatial resources are efficiently used across communication and sensing modules of a same UE, to reduce/avoid self-interference), or wireless sensing measurements (Jeon et al., [0206] sensing/detecting environmental objects and their physical characteristics such as location/range, velocity/speed, elevation, angle, and so on; radar sensing can be used for proximity sensing, liveness detection, gesture control, face recognition, room/environment sensing, motion/presence detection, depth sensing, and so on); 
perform, based at least in part on the measurement configuration, one or more measurements that include at least one of a CLI measurement, an SI measurement, or a wireless sensing measurement (Jeon et al., [0208] [joint sensing/ detecting/ communication] modules provide assistance to each other by exchanging measurement results and acquired information, so that procedures can operate more robustly and effectively).
Although Jeon et al., [0396] discloses the UE processor is capable of executing other processes and programs resident in the memory, such as processes for CSI reporting on uplink channel; Jeong et al. does not expressly disclose transmitting, based at least in part on the measurement configuration, a measurement report indicating at least one measurement of the one or more measurements.
Shi et al. for example from an analogous field of endeavor (Shi et al., [0068] a network device sends first configuration information to a terminal device, the first configuration information including m pieces of resource indication information, where a resource indicated by the m pieces of resource indication information is used for performing SRS-based RSRP measurement and/or RSSI measurement, and m is a positive integer greater than or equal to 1) discloses transmitting, based at least in part on the measurement configuration (Shi et al., [0079] one measurement object IE includes a first configuration field for mobility measurement configuration, and the measurement object IE further includes a second configuration field, the second configuration field includes configuration information corresponding to the SRS resource information and/or the time-frequency resource information), a measurement report indicating at least one measurement of the one or more measurements (Shi et al., [0197] the terminal device can report the measurement result based on the first configuration information to the network device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting, based at least in part on the measurement configuration, a measurement report indicating at least one measurement of the one or more measurements as taught by Shi et al. with the system of Jeon et al. in order to reduce reporting overhead (Shi et al., [0088]).

Regarding claims 2, 17, Jeon et al. - Shi et al. disclose receiving the measurement configuration indicating a measurement object (Jeon et al., [0278] the UE may be configured with one or more Sounding Reference Signal (SRS) resource sets as configured by the higher layer parameter SRS-ResourceSet or SRS-PosResourceSet) and a parameter indicating a usage associated with measurement resources associated with the measurement object (Jeon et al., [0278] the SRS resource set applicability is configured by the higher layer parameter usage in SRS-ResourceSet).

Regarding claims 3, 18, Jeon et al. - Shi et al. disclose receiving the measurement configuration indicating at least one of a first measurement object associated with the CLI measurements (Shi et al., [0062] a measured value or a reported value measured by the CLI measurement can be in two ways: channel sounding reference signal-reference signal received power (Sounding Reference Signal-Reference Signal Received Power, SRS-RSRP) and received signal strength indicator (Received Signal Strength Indicator, RSSI)), a second measurement object associated with the SI measurements (Jeon et al., [0431] the UE applies (self-)interference cancellation methods to separate out transmissions/receptions corresponding to sensing from those corresponding to communications), or a third measurement object associated with the wireless sensing measurements (Jeon et al., [0427] the UE receives a first frequency configuration for one or more serving cell(s) or BWP(s) for communication and a second frequency configuration for radar sensing). The motivation is the same as in claim 1.

Regarding claims 4, 19, Jeon et al. - Shi et al. disclose receiving the measurement configuration indicating that the common resource pool is shared between at least two of the first measurement object (Jeon et al., [0328] if the UE is provided coresetPoolIndex value of 1 for all CORESETs, in ControlResourceSet and no codepoint of a TCI field, if any, in a DCI format of any search space set maps to two TCI states, the UE determines a RS resource index qd providing a periodic RS resource configured with qcl-Type set to ‘typeD’), the second measurement object, or the third measurement object (Jeon et al., [0464] the UE can perform resource sensing for different resources in the resource/sequence pool, and once the UE identifies that a resource is available, the UE can use the corresponding resource/sequence for radar sensing transmission and reception).

Regarding claims 5, 20, Jeon et al. - Shi et al. disclose transmitting a capability report indicating one or more capabilities associated with the UE (Jeon et al., [0215] a UE can request gNB for configuration of time/frequency resources for radar sensing, and/or for activation or release of such configured resources), wherein the measurement configuration is based at least in part on the one or more capabilities (Jeon et al., [0215] motivation for such signaling between UE and gNB is because radar sensing can be a UE-side operation, whose timing may be based per UE decision or need, and unknown to the gNB).

Regarding claims 6, 21, Jeon et al. - Shi et al. disclose transmitting the measurement report (Shi et al., [0197] the terminal device can report the measurement result based on the first configuration information to the network device) indicating at least one of: a measurement object index associated with the at least one measurement (Shi et al., [0079] one measurement object IE includes a first configuration field for mobility measurement configuration, and the measurement object IE further includes a second configuration field, the second configuration field includes configuration information corresponding to the SRS resource information and/or the time-frequency resource information), a reference signal index associated with the at least one measurement (Jeon et al., [0321] the RS resource index qd is provided by pathlossReferenceRS associated with the SRS resource set qs and is either an ssb-Index providing a SS/PBCH block index or a csi-RS-Index providing a CSI-RS resource index), a time of arrival associated with the at least one measurement (Jeon et al., [0244] periodic, semi-persistent and aperiodic transmission of SRS is defined for gNB UL RTOA, UL SRS-RSRP, UL-AoA measurements to facilitate support of UL TDOA and UL AoA positioning), or a measurement value associated with the at least one measurement (Jeon et al., [0225] signal quality refers to RSRP or RSRQ or RSSI or SINR, with or without filtering such as L1 or L3 filtering, of a channel or a signal such as a reference signal (RS) including SSB, CSI-RS, or SRS).  The motivation is the same as in claim 1.

Regarding claims 7, 22, Jeon et al. - Shi et al. disclose transmit the measurement report based at least in part on a reporting configuration associated with the measurement configuration (Shi et al., [0197] the terminal device can report the measurement result based on the first configuration information to the network device), wherein the reporting configuration indicates that the measurement report is at least one of: a periodic measurement report, a semi-persistent measurement report, an aperiodic measurement report (Jeon et al., [0245] periodic, semi-persistent and aperiodic transmission of SRS for positioning is defined for gNB UL relative time of arrival (RTOA), UL SRS-RSRP, UL-angle of arrival (AoA), gNB receive-transmit (Rx-Tx) time difference measurements to facilitate support of UL time difference of arrival (TDOA), UL AoA and multi-roundtrip time (RTT) positioning), or a trigger event based measurement report (Jeon et al., [0304] the SRS request field in DCI format 0 1, 1 1, 0 2, if SRS request field is present, 1 2, if SRS request field is present, indicates a triggered SRS resource set).  The motivation is the same as in claim 1.

Regarding claims 8, 23, Jeon et al. - Shi et al. disclose receiving a reporting configuration (Jeon et al., [0213] the UE can be configured or indicated with various time/frequency resource allocation methods for communication and sensing) that indicates one or more trigger events associated with reporting measurements (Jeon et al., [0438] configuration/activation/release of time/frequency resources for radar sensing can be based on trigger conditions, timers, or counters; [0460] a UE can use cross-link interference (CLI) or remote interference management (RIM) methods for inter-UE interference handling), 
wherein the one or more trigger events include at least one of: a measurement value satisfying a first threshold (Jeon et al., [0468] radar sensing is achieved by sending a suitable sounding waveform and receiving and analyzing reflections or echoes of the sounding waveform), a time of arrival variation satisfying a second threshold (Jeon et al., [0246] DL positioning reference signals (DL PRS) are defined to facilitate support of different positioning methods such as DL-TDOA, DL-AoD, multi-RTT through measurements of DL reference signal time difference (RSTD), DL PRS-RSRP, and UE Rx-Tx time difference respectively), a measurement value variation satisfying a third threshold (Jeon et al., [0467] the determination process can include a comparison with a fixed threshold, adaptive threshold), or an object detection event associated with a wireless sensing measurement (Jeon et al., [0440] the UE can be configured with a number of sensing modes or sensing states, such as idle/inactive/stand-by sensing and active sensing).

Regarding claim 9, Jeon et al. discloses a base station (Jeon et al., FIG. 2, BS 200) for wireless communication, comprising: a memory (Jeon et al., FIG. 2, memory 290); and one or more processors (Jeon et al., FIG. 2, processor 288), coupled to the memory, configured to: 
determine a measurement configuration that is associated with a common measurement object or a common resource pool  (Jeon et al., [0233] the UE can be configured with a list of up to M TCI-State configurations within the higher layer parameter PDSCH-Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability maxNumberConfiguredTCIstatesPerCC, in relation to [0411] separate resource can refer to non-overlapping or fully orthogonal resource allocation between radar sensing and communications) for at least two of cross-link interference (CLI) measurements (Jeon et al., [0209] a unified design can achieve coordination between BS-UE for uninterrupted communication, and UE-UE to minimize the impact of interference due to sensing; [0256] to mitigate Cross Link Interference (CLI), gNBs can exchange and coordinate their intended TDD DL-UL configurations over Xn and F1 interfaces and the victim UEs can be configured to perform CLI measurements), self-interference (SI) measurements (Jeon et al., [0208] time/frequency/sequence/spatial resources are efficiently used across communication and sensing modules of a same UE, to reduce/avoid self-interference), or wireless sensing measurements (Jeon et al., [0206] sensing/detecting environmental objects and their physical characteristics such as location/range, velocity/speed, elevation, angle, and so on; radar sensing can be used for proximity sensing, liveness detection, gesture control, face recognition, room/environment sensing, motion/presence detection, depth sensing, and so on); 
transmit, to a user equipment (UE), the measurement configuration (Jeon et al., [0213] the UE can be configured or indicated with various time/frequency resource allocation methods for communication and sensing). 
Jeong et al. does not expressly disclose receiving, from the UE, a measurement report that indicates at least one of a CLI measurement, an SI measurement, or a wireless sensing measurement.
Shi et al. for example from an analogous field of endeavor (Shi et al., [0068] a network device sends first configuration information to a terminal device, the first configuration information including m pieces of resource indication information, where a resource indicated by the m pieces of resource indication information is used for performing SRS-based RSRP measurement and/or RSSI measurement, and m is a positive integer greater than or equal to 1) discloses receiving, from the UE, a measurement report (Shi et al., [0079] one measurement object IE includes a first configuration field for mobility measurement configuration, and the measurement object IE further includes a second configuration field, the second configuration field includes configuration information corresponding to the SRS resource information and/or the time-frequency resource information), that indicates at least one of a CLI measurement, an SI measurement, or a wireless sensing measurement (Shi et al., [0197] the terminal device can report the measurement result based on the first configuration information to the network device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, from the UE, a measurement report that indicates at least one of a CLI measurement, an SI measurement, or a wireless sensing measurement as taught by Shi et al. with the system of Jeon et al. in order to reduce reporting overhead (Shi et al., [0088]).

Regarding claims 10, 25, Jeon et al. - Shi et al. disclose transmitting the measurement configuration indicating a measurement object (Jeon et al., [0278] the UE may be configured with one or more Sounding Reference Signal (SRS) resource sets as configured by the higher layer parameter SRS-ResourceSet or SRS-PosResourceSet) and a parameter indicating a usage associated with measurement resources associated with the measurement object (Jeon et al., [0278] the SRS resource set applicability is configured by the higher layer parameter usage in SRS-ResourceSet).

Regarding claims 11, 26, Jeon et al. - Shi et al. disclose transmitting the measurement configuration indicating at least one of a first measurement object associated with the CLI measurements (Shi et al., [0062] a measured value or a reported value measured by the CLI measurement can be in two ways: channel sounding reference signal-reference signal received power (Sounding Reference Signal-Reference Signal Received Power, SRS-RSRP) and received signal strength indicator (Received Signal Strength Indicator, RSSI)), a second measurement object associated with the SI measurements (Jeon et al., [0431] the UE applies (self-)interference cancellation methods to separate out transmissions/receptions corresponding to sensing from those corresponding to communications), or a third measurement object associated with the wireless sensing measurements (Jeon et al., [0427] the UE receives a first frequency configuration for one or more serving cell(s) or BWP(s) for communication and a second frequency configuration for radar sensing). The motivation is the same as in claim 9.

Regarding claims 12, 27, Jeon et al. - Shi et al. disclose transmitting the measurement configuration indicating that the common resource pool is shared between at least two of the first measurement object (Jeon et al., [0328] if the UE is provided coresetPoolIndex value of 1 for all CORESETs, in ControlResourceSet and no codepoint of a TCI field, if any, in a DCI format of any search space set maps to two TCI states, the UE determines a RS resource index qd providing a periodic RS resource configured with qcl-Type set to ‘typeD’), the second measurement object, or the third measurement object (Jeon et al., [0464] the UE can perform resource sensing for different resources in the resource/sequence pool, and once the UE identifies that a resource is available, the UE can use the corresponding resource/sequence for radar sensing transmission and reception).

Regarding claims 13, 28, Jeon et al. - Shi et al. disclose receiving, from the UE, a capability report indicating one or more capabilities associated with the UE (Jeon et al., [0215] a UE can request gNB for configuration of time/frequency resources for radar sensing, and/or for activation or release of such configured resources), wherein determining the measurement configuration is based at least in part on the one or more capabilities (Jeon et al., [0215] motivation for such signaling between UE and gNB is because radar sensing can be a UE-side operation, whose timing may be based per UE decision or need, and unknown to the gNB).

Regarding claims 14, 29, Jeon et al. - Shi et al. disclose receiving the measurement report (Shi et al., [0197] the terminal device can report the measurement result based on the first configuration information to the network device) indicating at least one of: a measurement object index (Shi et al., [0079] one measurement object IE includes a first configuration field for mobility measurement configuration, and the measurement object IE further includes a second configuration field, the second configuration field includes configuration information corresponding to the SRS resource information and/or the time-frequency resource information), a reference signal index (Jeon et al., [0321] the RS resource index qd is provided by pathlossReferenceRS associated with the SRS resource set qs and is either an ssb-Index providing a SS/PBCH block index or a csi-RS-Index providing a CSI-RS resource index), a time of arrival associated with one or more measurements (Jeon et al., [0244] periodic, semi-persistent and aperiodic transmission of SRS is defined for gNB UL RTOA, UL SRS-RSRP, UL-AoA measurements to facilitate support of UL TDOA and UL AoA positioning), or a measurement value associated with the one or more measurements (Jeon et al., [0225] signal quality refers to RSRP or RSRQ or RSSI or SINR, with or without filtering such as L1 or L3 filtering, of a channel or a signal such as a reference signal (RS) including SSB, CSI-RS, or SRS).  The motivation is the same as in claim 9.

Regarding claims 15, 30, Jeon et al. - Shi et al. disclose transmitting a reporting configuration (Jeon et al., [0213] the UE can be configured or indicated with various time/frequency resource allocation methods for communication and sensing) that indicates one or more trigger events associated with reporting measurements (Jeon et al., [0438] configuration/activation/release of time/frequency resources for radar sensing can be based on trigger conditions, timers, or counters; [0460] a UE can use cross-link interference (CLI) or remote interference management (RIM) methods for inter-UE interference handling), wherein the one or more trigger events include at least one of: a measurement value satisfying a first threshold (Jeon et al., [0468] radar sensing is achieved by sending a suitable sounding waveform and receiving and analyzing reflections or echoes of the sounding waveform), a time of arrival variation satisfying a second threshold (Jeon et al., [0246] DL positioning reference signals (DL PRS) are defined to facilitate support of different positioning methods such as DL-TDOA, DL-AoD, multi-RTT through measurements of DL reference signal time difference (RSTD), DL PRS-RSRP, and UE Rx-Tx time difference respectively), a measurement value variation satisfying a third threshold (Jeon et al., [0467] the determination process can include a comparison with a fixed threshold, adaptive threshold), or an object detection event associated with a wireless sensing measurement (Jeon et al., [0440] the UE can be configured with a number of sensing modes or sensing states, such as idle/inactive/stand-by sensing and active sensing).

Regarding claim 16, Jeon et al. discloses a method (Jeon et al., FIG. 9) of wireless communication (Jeon et al., [0206] in joint communication and radar sensing, a UE is able to perform downlink/uplink/sidelink communication and also perform radar sensing) performed by a user equipment (UE) (Jeon et al., FIG. 3, UE 116), comprising: 
receiving a measurement configuration (Jeon et al., [0213] the UE can be configured or indicated with various time/frequency resource allocation methods for communication and sensing) that is associated with a common measurement object or a common resource pool (Jeon et al., [0233] the UE can be configured with a list of up to M TCI-State configurations within the higher layer parameter PDSCH-Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability maxNumberConfiguredTCIstatesPerCC, in relation to [0411] separate resource can refer to non-overlapping or fully orthogonal resource allocation between radar sensing and communications) for at least two of cross-link interference (CLI) measurements (Jeon et al., [0209] a unified design can achieve coordination between BS-UE for uninterrupted communication, and UE-UE to minimize the impact of interference due to sensing; [0256] to mitigate Cross Link Interference (CLI), gNBs can exchange and coordinate their intended TDD DL-UL configurations over Xn and F1 interfaces and the victim UEs can be configured to perform CLI measurements), self-interference (SI) measurements (Jeon et al., [0208] time/frequency/sequence/spatial resources are efficiently used across communication and sensing modules of a same UE, to reduce/avoid self-interference), or wireless sensing measurements (Jeon et al., [0206] sensing/detecting environmental objects and their physical characteristics such as location/range, velocity/speed, elevation, angle, and so on; radar sensing can be used for proximity sensing, liveness detection, gesture control, face recognition, room/environment sensing, motion/presence detection, depth sensing, and so on); 
performing, based at least in part on the measurement configuration, one or more measurements that include at least one of a CLI measurement, an SI measurement, or a wireless sensing measurement (Jeon et al., [0208] [joint sensing/ detecting/ communication] modules provide assistance to each other by exchanging measurement results and acquired information, so that procedures can operate more robustly and effectively).
Jeong et al. does not expressly disclose transmitting, based at least in part on the measurement configuration, a measurement report indicating at least one measurement of the one or more measurements.
Shi et al. for example from an analogous field of endeavor (Shi et al., [0068] a network device sends first configuration information to a terminal device, the first configuration information including m pieces of resource indication information, where a resource indicated by the m pieces of resource indication information is used for performing SRS-based RSRP measurement and/or RSSI measurement, and m is a positive integer greater than or equal to 1) discloses transmitting, based at least in part on the measurement configuration (Shi et al., [0079] one measurement object IE includes a first configuration field for mobility measurement configuration, and the measurement object IE further includes a second configuration field, the second configuration field includes configuration information corresponding to the SRS resource information and/or the time-frequency resource information), a measurement report indicating at least one measurement of the one or more measurements (Shi et al., [0197] the terminal device can report the measurement result based on the first configuration information to the network device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting, based at least in part on the measurement configuration, a measurement report indicating at least one measurement of the one or more measurements as taught by Shi et al. with the system of Jeon et al. in order to reduce reporting overhead (Shi et al., [0088]).

Regarding claim 24, Jeon et al. discloses a method of wireless communication performed by a base station (Jeon et al., FIG. 2, BS 200), comprising: 
determining a measurement configuration that is associated with a common measurement object or a common resource pool (Jeon et al., [0233] the UE can be configured with a list of up to M TCI-State configurations within the higher layer parameter PDSCH-Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability maxNumberConfiguredTCIstatesPerCC, in relation to [0411] separate resource can refer to non-overlapping or fully orthogonal resource allocation between radar sensing and communications) for at least two of cross-link interference (CLI) measurements (Jeon et al., [0209] a unified design can achieve coordination between BS-UE for uninterrupted communication, and UE-UE to minimize the impact of interference due to sensing; [0256] to mitigate Cross Link Interference (CLI), gNBs can exchange and coordinate their intended TDD DL-UL configurations over Xn and F1 interfaces and the victim UEs can be configured to perform CLI measurements), self-interference (SI) measurements (Jeon et al., [0208] time/frequency/sequence/spatial resources are efficiently used across communication and sensing modules of a same UE, to reduce/avoid self-interference), or wireless sensing measurements (Jeon et al., [0206] sensing/detecting environmental objects and their physical characteristics such as location/range, velocity/speed, elevation, angle, and so on; radar sensing can be used for proximity sensing, liveness detection, gesture control, face recognition, room/environment sensing, motion/presence detection, depth sensing, and so on); 
transmitting, to a user equipment (UE), the measurement configuration (Jeon et al., [0213] the UE can be configured or indicated with various time/frequency resource allocation methods for communication and sensing). 
Jeong et al. does not expressly disclose receiving, from the UE, a measurement report that indicates at least one of a CLI measurement, an SI measurement, or a wireless sensing measurement.
Shi et al. for example from an analogous field of endeavor (Shi et al., [0068] a network device sends first configuration information to a terminal device, the first configuration information including m pieces of resource indication information, where a resource indicated by the m pieces of resource indication information is used for performing SRS-based RSRP measurement and/or RSSI measurement, and m is a positive integer greater than or equal to 1) discloses receiving, from the UE, a measurement report (Shi et al., [0079] one measurement object IE includes a first configuration field for mobility measurement configuration, and the measurement object IE further includes a second configuration field, the second configuration field includes configuration information corresponding to the SRS resource information and/or the time-frequency resource information), that indicates at least one of a CLI measurement, an SI measurement, or a wireless sensing measurement (Shi et al., [0197] the terminal device can report the measurement result based on the first configuration information to the network device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, from the UE, a measurement report that indicates at least one of a CLI measurement, an SI measurement, or a wireless sensing measurement as taught by Shi et al. with the system of Jeon et al. in order to reduce reporting overhead (Shi et al., [0088]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 20200313779 A1) is cited to show a method for a terminal to receive information for measuring self-interference including receiving, from a base station, RS configuration information including information on an RS for measuring self-interference, measuring self-interference on the basis of the RS configuration information by using the RS for measuring self-interference; and a step of reporting, to the base station, information on the measurement result of the self-interference and communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network, which is similar to aspects of the claimed invention.
Su et al. (US 20220159580 A1) is cited to show a terminal to perform interference measurement before data transmission, where the terminal may receive a reference signal for the interference measurement, and perform the interference measurement according to the reference signal, the reference signal including a front loaded reference signal transmitted by another terminal, such as a reference signal for measuring the cross-link interference and/or a downlink reference signal transmitted by a base station, for another cell where the terminal is not located and the terminal may measure the cross-link interference according to the reference signal, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416